IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60406
                          Summary Calendar



     VERONICA MCCALLUP,

                                         Plaintiff-Appellant,

          versus


     WEYERHAEUSER COMPANY,

                                         Defendant-Appellee.




          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:02-CV-252-WS

                          October 28, 2002

Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Veronica McCallup, Mississippi prisoner no. K1256, appeals the

district court’s dismissal of her civil rights action pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

     On appeal, McCallup has abandoned the allegations in her

complaint regarding her eviction, the loss of bonding money, and

the loss of money to a car dealership by failing to brief these


     *
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
issues.     See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).    We need not address the new issues McCallup attempts to

raise before this court.     See Leverette v. Louisville Ladder Co.,

183 F.3d 339, 342 (5th Cir. 1999).       With respect to McCallup’s

assertion that she was deprived of certain property rights relating

to timber, she stated that the land on which the timber was located

is owned by a corporation.    This corporation has not been named as

a party to this action.    Further, the factual allegations of the

complaint do not suffice to suggest any likelihood of the presence

of state action and action under color of state law as required for

all claims under 42 U.S.C. § 1983.     See, e.g., American Mfrs. Mut.

Ins. Co. v. Sullivan, 119 S. Ct. 977, 985-89 (1999).       Nor do the

allegations of the complaint tend to show with respect to any

complained of deprivation of property rights that Mississippi’s

postdeprivation remedies are inadequate. See Hudson v. Palmer, 468
U.S. 517, 533 (1984); Nickens v. Melton, 38 F.3d 183, 185-86 (5th

Cir. 1994).    Accordingly, the judgment of the district court is

AFFIRMED.




                                   2